Exhibit 10.1


SUNRUN INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN
1.    PURPOSE
The Sunrun Inc. Amended and Restated Executive Incentive Compensation Plan (the
“Plan”) is designed to provide incentives to participating employees to make
important contributions to the success of Sunrun Inc. (the “Company”) and reward
such employees for outstanding performance. The Plan is also intended to enhance
the ability of the Company to attract and retain highly talented individuals. As
of January 1, 2020 (the “Effective Date”), this Plan amends and restates in its
entirety the Company’s Executive Incentive Compensation Plan that was previously
adopted on December 9, 2014 (the “Prior Plan”) and supersedes the Prior Plan as
of the Effective Date.
2.    ADMINISTRATION
The Plan will be administered by the Compensation Committee (the “Plan
Administrator”) of the Board of Directors (the “Board”) of the Company. The Plan
Administrator will have the sole discretion and authority to administer and
interpret the Plan, and the decisions of the Plan Administrator will in every
case be final and binding on all persons having an interest in the Plan.
3.    ELIGIBILITY
(a)    Participation
Each employee of the Company who is selected by the Plan Administrator for
participation and has a written notification from the Company or written
agreement with the Company that provides for such employee’s Target Award (as
defined in Section 4 below) and eligibility for participation in the Plan is
eligible to participate in the Plan and shall be considered a “Participant” in
the Plan. Participation in the Plan will generally be limited to executive level
Company employees, including Company officers. Unless otherwise specified by the
Plan Administrator or expressly provided in a written agreement between a
Participant and the Company or written notification provided to a Participant by
the Company, an individual who commences employment with the Company during an
applicable performance period may become a Participant for such performance
period, commencing on the date such individual commences employment with the
Company (provided such individual meets all other eligibility criteria for
participation in the Plan), and will receive a pro-rated Target Award (as
defined below) for such initial performance period.
(b)    Awards
Each Participant in a performance period will be granted an award of a
contingent right to a future payment under the Plan (an “Award”) for such
performance period, which will be paid contingent upon achievement of applicable
performance goals established by the Plan Administrator for the applicable
performance period and earned upon satisfaction of all applicable conditions for
earning such Awards. 


1.    
218978193 v3

--------------------------------------------------------------------------------




(c)    Award Payments
In order to be eligible to receive payment of an Award, a Participant must meet
the following criteria: (A) continue to be employed with the Company from the
date his or her participation in the Plan commences for the applicable
performance period through the date the Award is paid; and (B) comply with any
rules of the Plan established by the Plan Administrator. If a Participant’s
titles or duties change during a performance period, such individual’s Award may
be adjusted as determined appropriate by the Plan Administrator. There is no
guarantee for any payment of an Award under the Plan. Awards are paid as
advances and not earned until no longer subject to recoupment in accordance with
the Clawback Provisions described in Section 6(h) below, to the extent
applicable to the Participant.
4.    METHOD FOR ESTABLISHING AND DETERMINING AWARDS
(a)    Establishment of Target Awards
For each performance period, each Participant shall have a target award
opportunity under the Plan (“Target Award”), as approved by the Plan
Administrator as either a percentage of such Participant’s Base Salary earned
during such performance period or as a set dollar amount, and which Target Award
is communicated to the Participant in writing. The Plan Administrator is not
obligated to treat all Plan Participants similarly. For purposes of the Plan,
unless otherwise determined by the Plan Administrator, “Base Salary” for a
Participant means the total amount of base salary or base wages earned by such
Participant during the applicable performance period while such individual is a
Participant. Base Salary does not include any bonuses, commissions or other
incentive compensation, amounts received or otherwise recognized in connection
with equity awards, expense reimbursements, relocation payments, overtime or
shift differential payments, contributions made by the Company under any
employee benefit plan, the value of any employee benefits or perquisites paid
for by the Company, or any other similar items of compensation. Base Salary will
be determined before any deductions for taxes or benefits and deferrals of
compensation pursuant to any Company-sponsored plan.
(b)    Establishment of Performance Periods
The Plan Administrator will establish the applicable performance periods during
which actual performance will be measured against the performance goals
established by the Plan Administrator to determine the Participant’s potential
Award. Performance periods will generally be established by the Plan
Administrator in reference to the Company’s fiscal year and may consist of a
single fiscal year, multiple fiscal years, or one or more portions of a fiscal
year.
(c)    Establishment of Performance Goals
With respect to each performance period, the Plan Administrator will establish
the following for each Participant: (i) one or more performance goals (which may
be corporate performance goals and/or individual performance goals) and (ii) the
relative weights, if any, of such performance goals and (iii) such other terms
and conditions of the Award, if any, the Plan Administrator determines
appropriate in its discretion (and in accordance with the terms of the Plan).
The Plan Administrator


2.
218978193 v3

--------------------------------------------------------------------------------




will make such determinations under this Section 5(c) at the times and in the
manner determined appropriate in its sole discretion and is not obligated to
treat all Plan Participants similarly.
(d)    Evaluation of Performance Results
Following the end of each performance period, the Plan Administrator will
determine whether (and to what extent) the performance goals established for
such performance period have been achieved.
(e)    Determination of Actual Awards
For each performance period, the Plan Administrator will determine the amount of
any actual Award for each Participant (which may be below, at or above the
applicable Target Award) based on (i) the extent to which the performance goals
established for such performance period have been achieved (and any relative
weighting of such performance goals), (ii) such Participant’s Target Award, and
(iii) if and the extent to which any and all other conditions for a Participant
to earn and receive an Award have been met. Notwithstanding the foregoing, in
determining the amount of any actual Award for any Participant, the Plan
Administrator will have the discretion to reduce the amount of any actual Award
below the amount calculated under the terms of the Plan, including to zero, or
increase the amount of any actual Award above the amount calculated under the
terms of the Plan. In making such determination the Plan Administrator may take
into consideration such other factors as it determines appropriate, in its sole
discretion, including the Participant’s individual performance. Awards will
additionally be subject to any maximum payout limitation approved by the Plan
Administrator for the applicable performance period.
Unless otherwise determined by the Plan Administrator: (i) any Participant who
switches from full-time to part-time employment during the performance period
will have his or her actual Award reduced on a pro-rata basis based upon the
applicable percentage of full-time equivalent employment that was in effect on
an aggregate basis during the performance period and (ii) no adjustment will be
made to the determined amount of an actual Award for any Participant due to any
reduction in the percentage of full-time equivalent employment of a Participant
that occurs after expiration of the performance period and prior to
determination of the actual Award.  
Unless prohibited by applicable law or otherwise determined by the Plan
Administrator: (i) any Participant who is absent due to an approved leave of
absence during the performance period, and who otherwise is eligible to receive
and earns an actual Award for such performance period, will have his or her
actual Award reduced on a pro-rata basis based upon the applicable period of
active employment during the performance period and (ii) no adjustment will be
made to the determined amount of an actual Award for any Participant due to any
leave of absence that commences after expiration of the performance period and
prior to determination of the actual Award.


3.
218978193 v3

--------------------------------------------------------------------------------




5.    PAYMENT OF AWARDS
Following, and subject to, the Plan Administrator’s determination of actual
Awards for a performance period, the Plan Administrator will approve the payment
of Awards for such performance period, subject to satisfaction of any continued
services or additional conditions established by the Plan Administrator to
receive the Award. Payment of Awards under the Plan will be made as soon as
practicable after such approval or satisfaction of such conditions, as
applicable. However, Awards are not earned until no longer subject to recovery
pursuant to the Clawback Provisions described in Section 6(h) below, to the
extent applicable to the Participant. As a result, the Company pays Awards in
advance of the Participant’s earning of the Award, and such advances are subject
to recovery pursuant to the Clawback Provisions described in Section 6(h) below,
to the extent applicable to the Participant.
All Awards made under the Plan will be paid in the form of cash or, if approved
by the Board or the Committee, an equity award under the Company’s 2015 Equity
Incentive Plan (or any successor thereto), as determined by the Plan
Administrator in its sole discretion after considering the potential application
and requirements of Section 409A of the Internal Revenue Code. The terms and
conditions of any such equity award will be determined by the Plan Administrator
in its sole discretion after considering the potential application and
requirements of Section 409A of the Internal Revenue Code.
6.    MISCELLANEOUS
(a)    Withholding of Compensation. The Company will deduct and withhold from
any amounts payable to Participants under the Plan any amounts required to be
deducted and withheld by the Company under the provisions of any applicable
federal, state, local or foreign statute, law, regulation, ordinance or order.
The Company reserves the right to require a Participant to satisfy such
deduction and withholding obligation in such manner as specified by the Company
under applicable law, in the event that amounts payable to Participants under
the Plan are not paid in the form of cash.
(b)    Plan Funding. The Plan will be unfunded. Nothing contained in the Plan
will be deemed to require the Company to deposit, invest or set aside amounts
for the payment of any Awards under the Plan.
(c)    Amendment or Termination of the Plan. The Plan may be amended or
terminated at any time by the Compensation Committee or the Board.
(d)    No Guarantee of Continued Service. The Plan will not confer any rights
upon an employee to remain in service with the Company or any affiliate of the
Company for any specific duration or interfere with or otherwise restrict in any
way the rights of the Company or any affiliate of the Company to terminate an
employee’s service with the Company (or affiliate, if applicable) for any
reason, with or without cause or advance notice.
(e)    No Assignment or Transfer. None of the rights, benefits, obligations or
duties under the Plan may be assigned or transferred by any individual employee
or Participant. Any purported


4.
218978193 v3

--------------------------------------------------------------------------------




assignment or transfer by any employee or Participant will be void.
Participation in the Plan does not give any individual any ownership, security,
or other rights in any assets of the Company.
(f)    Validity. In the event any provision of the Plan is held invalid, void,
or unenforceable, the same will not affect, in any respect whatsoever, the
validity of any other provision of the Plan.
(g)    Governing Documents. Each Award under the Plan shall be governed by the
provisions of the Plan as set forth herein. This Plan contains the entire
agreement between the Company and each Participant on this subject, and
supersedes all prior bonus compensation plans or programs of the Company and all
other previous oral or written statements regarding any such bonus compensation
programs or plans.
(h)    Clawback/Recovery. All Awards and payouts under the Plan will be subject
to recoupment in accordance with the following provisions, as applicable (the
“Clawback Provisions”): (i) the Sunrun Inc. Policy for Recoupment of Incentive
Compensation, (ii) any clawback policy that the Company (x) is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law and (y) otherwise voluntarily adopts, to the extent
applicable and permissible under applicable law; and (iii) such other clawback,
recovery or recoupment provisions set forth in an individual written agreement
between the Company and the Participant. No recovery of compensation under such
a Clawback Provision will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any agreement with
the Company.
(i)    Recovery of Mistaken Payments: On occasion or by mistake, the Company may
overpay or make incorrect payments of Awards. For these situations, to the
extent permitted by applicable law, the Company reserves the right to offset or
recover such mistaken payment amounts from any future payments of compensation
to the Participant. By signing below, the Participant hereby authorizes the
Company to reduce from any amounts owed to the Participant by the Company
(including Base Salary, expense reimbursements, other bonuses or accrued
vacation pay) such mistaken payment amounts and, to the extent the mistaken
payment amounts are not repaid to the Company from such reduction, then the
unpaid balance becomes a debt the Participant owes to the Company.
(j)    Governing Law. The rights and obligations of any employee under the Plan
will be governed by and interpreted, construed and enforced in accordance with
the laws of the State of California without regard to its or any other
jurisdiction’s conflicts of laws principles.
(k)    Section 409A. All Plan payments are intended to satisfy the requirements
for the “short-term deferral” exemption from application of Section 409A of the
Internal Revenue Code provided under Treasury Regulations Sections
1.409A-1(b)(4) and any ambiguities herein shall be interpreted accordingly.


5.
218978193 v3

--------------------------------------------------------------------------------






Participant’s Acknowledgement:


I have read and understood the terms and conditions of the Plan stated herein,
and I accept and agree to be bound by its terms. I understand that failure to
sign this document will disqualify me from earning any other payments under the
Plan, and that I will not be otherwise eligible to earn any or other bonus
payments.




____________________________________


Name: ______________________________


6.
218978193 v3